DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Formalities
The preliminary amendment filed 09/20/2021 has been noted – Amendments to the Specification.
Claim Objections
Claim 13-14 are objected because both claims are not properly dependent. For instance, claim 13 depends from Claim 14 and Claim 14 depends on Claim 14. The claims will be interpreted as dependent from Claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 12 & 17 – 
the recitation "the natural properties".  There is insufficient antecedent basis for this limitation in the claim.

the natural properties of the said renewable sources” is vague and indefinite. The claim does not describe any “natural properties”. Moreover, the specification describes several properties such as “fluid flow, the fluid takes the shape of its container, etc.) and natural factors (e.g., gravity, atmospheric pressure, entropy, etc.). It appears that each of the described “properties” would make changes of the system operation. Therefore, the ““natural properties” needs to be further recited in Claim 1. 
Moreover, the recitation “forms at least a partial vacuum at a suction side of the pump” is vague and indefinite. As recited, it is unclear how the system “forms at least a partial vacuum”.
Claims 2-11, 13-16 & 18-19 are rejected based on their dependency from Claim 1, 12 & 17.
Regarding Claim 2 & 17, the recitation “wherein the fluid flows from high-pressure region to low pressure region due to the presence of vacuum inside the system” is vague and indefinite. It is unclear what is the high pressure and low-pressure regions. 
Regarding Claim 8, the recitation “wherein a differential pressure exists between the suction side of the electric pump and rest of the part of the system when a vacuum is formed” is vague and indefinite. It is unclear what makes/creates the “differential pressure” between the suction side of the pump and the rest of the system. Moreover, claim 8 depends on claim 1 where in claim 1 recites “a partial vacuum”. The claim 8 recites “a vacuum”. Therefore, it is unclear to what “a vacuum” recited in claim 8 is referring to.
Regarding Claim 9, the recitation “wherein when said fluid is a compressible fluid, said fluid has variable density” is vague and indefinite. The “said fluid” is claim 1 described as incompressible. Therefore, it is unclear how the “said fluid in claim 8 is both incompressible & compressible at the same time. Moreover, the claim does not recite how the fluid can be incompressible and compressible fluid.
Regarding Claim 13, the recitation “wherein said fluid is isolated within the system and not exposed to the outer environment.” There is insufficient antecedent basis for “the outer environment” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2010/0207394) in view of Ruiz (US 2014/0236367).
Regarding Claim 1, Leung disclose a system for producing electrical energy from renewable sources using a fluid, said renewable energy production depends on the natural properties of the said renewable sources [A device for utilizing water flow kinetic energy continuously comprises at least one water pump, at least one flume and plural hydro-generators] (Abstract), said system comprising: 
(a) a power source [battery] for providing electric power to said system [The water pump in accordance with the present invention can be powered by its own battery, or external power source] (¶ [0105]);  
an electric pump unit [202] that receives the electric power from said power source [see “a” above] and is configured to suck the said fluid [pumps are “configured to suck” fluid] present in the system at one side [by side of container B], and discharge the said fluid at another side of the electric pump [by side of container A], wherein said electric pump [202] forms at least a partial vacuum at a suction side of the pump [202 “vacuums at a suction side of the pump” and therefore forms “a partial vacuum”] (FIG. 2, ¶ [0064]); 
a tank [223] for containing the said fluid [223 contains fluid], said tank [223] includes two ends [A, B] wherein one end is for receiving the discharged fluid [A receives the “discharged fluid”] and the other end [B] transport the said fluid to an inlet port [by 205] of the system when said fluid is incompressible fluid [water] (FIG. 2, ¶ [0064]); 
a filter unit [FILTER], wherein said filter unit is configured to remove the impurities of said fluid and purifies the fluid before entering into the system [The filter can be disposed at the flume entry to prevent the fishes or other undesired objects from entering the flume through the flume entry. The protecting device of the filter and other forms of protecting devices can further be applied to protect the turbine assemblies and power generators] (¶ [0063]); 
a plurality of turbines [220, 219, 217, 216, 214, 213, 211, 210, 208, 207 as shown in FIG. 6A-6D] including a set of blades [6A1] that are driven by a force of said fluid when said fluid strikes the blades of the turbine (FIG. 2, FIG. 6A-6D, ¶ [0064], ¶ [0071]); 
a plurality of generators [220, 219, 217, 216, 214, 213, 211, 210, 208, 207] connected with said plurality of turbines that generate electrical energy [then the water will naturally flow from the upper head end of the flume to a lower tail end to drive the plural hydro-generators disposed on the flume to generate power] (FIG. 2, ¶ [0064]); and 
a data logger [a switch control device] provided in the system [The containers A, B can be provided with communicating water pipes having a switch control device on the bottom thereof] (¶ [0064]).
Leung further discloses:
the filter can be disposed at the frame entry and other forms of protecting devices can further be applied to protect the turbine assemblies and power generators (¶ [0063]).
Therefore, one of ordinary skilled in the art would recognize that the filter Leung’s filter can be “provided at both ends of the tank” [223].
Consequently, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to provide a filter at both ends of the tank [223]. One would be motivated to do so to provide additional filters to protect the tanks and the overall system from unwanted objects,
MOREOVER, Leung does not disclose the data logger provided in the system comprising a plurality of sensors that measures one or more characteristics of the said fluid flowing within said system.
	(I) Ruiz teaches a plurality of sensors that measures one or more characteristics of the said fluid flowing within said system [the controller being connected to pressure sensors at the inlet and outlet of the turbine, to a flow-meter for measuring the flow rate in the turbine and to a network analyzer for determining the power generated by the generator, the controller being configured to calculate the braking torque necessary for the electric yield to be maximum] (Claim 11).
	One of ordinary skilled in the art would recognize that Leung’s “data logger” would be able to operate with Ruiz sensors since in the art it is common that controllers (“data loggers”) operate with sensors.
Therefore, it would have been obvious to one of ordinary skilled in the art to incorporate Ruiz teachings (see “I” above) into Leung’s system. One would be motivated to so to use sensors for to measure one or more characteristics of the said fluid flowing within said system.
Regarding Claim 2, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein the fluid flows from high-pressure region to low pressure region due to the presence of vacuum inside the system [Leung system comprises the vacuum from the pump and therefore “fluid flows from a high pressure (“when vacuuming”) to low pressure region (when release from the pump)”] (FIG. 2).
Regarding Claim 3, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1]. 
Leung discloses wherein when said fluid is compressible fluid [In order to make the hydroelectric installation of the present invention applicable in a cold environment, the device for utilizing water flow kinetic energy continuously can be further provided with a direct or indirect electric warming equipment or other different equipment such as a thermostatic electronic heat retainer, or added with solvent for preventing the liquid from solidifying, or provided with additional burning furnaces to prevent from the liquid from solidifying] (¶ [0091]), the flow of said fluid is driven at least partially by a force of atmospheric pressure [the fluid flows from a high to low altitude and therefore by “atmospheric pressure”] (FIG. 2).
Regarding Claim 4, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein when said fluid is incompressible fluid [water], the flow of said fluid is driven at least partially by the combination of atmospheric pressure and water column pressure present inside the tank [the fluid flows from a high to low altitude and therefore by “atmospheric pressure”] (FIG. 2).
Regarding Claim 5, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1]. 
Leung discloses wherein said plurality of turbine includes one of, a cross-flow turbine [in a cross-flow turbine the water passes through the turbine transversely (Leung discloses such turbine) – For instance in FIG. 6B].
Regarding Claim 6, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein said one or more characteristics of the fluid include at least one, velocity of the fluid [If the water flow velocity in the flume which has a plurality of hydro-generators arranged in every section thereof is arranged and the water flow velocity in the drainage pipe of the water pump] (¶ [0108]).
Regarding Claim 7, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein the electric pump is selected from a group consisting of, horizontal centrifugal pump; and said electric pump is configured to form a vacuum at the suction side of the electric pump [As for such a hydroelectric installation, besides the helical water pump 104, it can also employ a centrifugal water pump and a variety of drainage tools to discharge water] (¶ [0043]).
Regarding Claim 8, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1]. 
Leung discloses wherein a differential pressure exists between the suction side of the electric pump and rest of the part of the system when a vacuum is formed [the system shows several hydro-generators and pump 202 and therefore, “differential pressure exists” from each hydro-generators] (FIG. 2).
Regarding Claim 9, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein when said fluid is a compressible fluid, said fluid has variable density [In order to make the hydroelectric installation of the present invention applicable in a cold environment, the device for utilizing water flow kinetic energy continuously can be further provided with a direct or indirect electric warming equipment or other different equipment such as a thermostatic electronic heat retainer, or added with solvent for preventing the liquid from solidifying, or provided with additional burning furnaces to prevent from the liquid from solidifying] (¶ [0091]).
Regarding Claim 10, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses wherein when said fluid is a incompressible fluid, said fluid has constant density [water has constant density] (FIG. 2).
Regarding Claim 11, Leung in view of Ruiz discloses the system as claimed in claim 1 [see rejected Claim 1].
Leung discloses further comprising a safety channel [902] that bypasses said electronic pump to aid in continuous operation [the flume ancillary device 901 is provided with a water injection apparatus 902 and can also be installed with a multifunction device such as a water pump or a hydro-generator] of the system [202] (FIG. 2, 9, ¶ [0089]).
Regarding Claim 12, Leung discloses a system for producing electrical energy from renewable sources using a fluid, said renewable energy production depends on the natural properties of the said renewable sources [A device for utilizing water flow kinetic energy continuously comprises at least one water pump, at least one flume and plural hydro-generators] (Abstract), said system comprising: 
(a) a power source [battery] for providing electric power to said system [The water pump in accordance with the present invention can be powered by its own battery, or external power source] (¶ [0105]); 
an electric pump unit [202] that receives the electric power from said power source [see “a” above] and is configured to suck [pumps are “configured to pump”] the said fluid present in the system at one side [by side of container B] (FIG. 2, ¶ [0105]), and 
discharge the said fluid at another side of the electric pump [discharged to container A], wherein said electric pump forms at least a partial vacuum at a suction side of the pump [202 “vacuums at a suction side of the pump” and therefore forms “a partial vacuum”] (FIG. 2, ¶ [0064]); 
a tank [223] for containing the said fluid [223 “contains fluids”], said tank includes two ends [A, B] wherein one end is for receiving the discharged fluid [B receives the “discharged fluid”] and the other end transports the said fluid to an inlet port [by 205] of the system when said fluid is incompressible fluid [water] (FIG. 2, ¶ [0064]); 
a plurality of turbines [220, 219, 217, 216, 214, 213, 211, 210, 208, 207 as shown in FIG. 6A-6D], said plurality of turbines comprises a set of blades [6A1] that are driven by a force of said fluid when said fluid strikes the blades of the turbine (FIG. 2, FIG. 6A-6D, ¶ [0064], ¶ [0071]); 
a plurality of generators [220, 219, 217, 216, 214, 213, 211, 210, 208, 207] connected with said plurality of turbines that generate electrical energy [then the water will naturally flow from the upper head end of the flume to a lower tail end to drive the plural hydro-generators disposed on the flume to generate power] (FIG. 2, ¶ [0064]); and 
a data logger [a switch control device] provided in the system [The containers A, B can be provided with communicating water pipes having a switch control device on the bottom thereof] (¶ [0064]).
MOREOVER, Leung does not disclose the data logger provided in the system comprising a plurality of sensors that measures one or more characteristics of the said fluid flowing within said system.
(I) Ruiz teaches a plurality of sensors that measures one or more characteristics of the said fluid flowing within said system [the controller being connected to pressure sensors at the inlet and outlet of the turbine, to a flow-meter for measuring the flow rate in the turbine and to a network analyzer for determining the power generated by the generator, the controller being configured to calculate the braking torque necessary for the electric yield to be maximum.] (Claim 11).
One of ordinary skilled in the art would recognize that Leung’s “data logger” can operate with Ruiz sensors since in the art it is common that controllers (“data loggers”) operate with sensors.
Therefore, it would have been obvious to one of ordinary skilled in the art to incorporate Ruiz teachings (see “I” above) into Leung’s system. One would be motivated to so to use sensors for to measure one or more characteristics of the said fluid flowing within said system.


Regarding Claim 13, Leung discloses the system as claimed in claim 14.
Leung disclose wherein said fluid is isolated within the system and not exposed to the outer environment [FIG. 2 shows the system “isolated within the system and not exposed to the outer environment”].
Regarding Claim 14, Leung discloses the system as claimed in claim 14.
Leung disclose wherein the properties and form of the fluid remain constant during operation of said system [For the hydro-generator of the present invention, the length of the flume between the upper and lower water tanks is a technique problem which concerns water energy utilization. Under the condition that the amount of water supply is constant] ([0106]).
Regarding Claim 15, Leung discloses the system as claimed in claim 14.
Leung disclose wherein a first differential pressure exists between the suction side of the electric pump and rest of the part of the system when a vacuum is formed [the system shows several hydro-generators and pump 202 and therefore, “differential pressure exists” between each hydro-generators] (FIG. 2).
Regarding Claim 16, Leung discloses the system as claimed in claim 14.
Leung disclose wherein a second differential pressure exists between the discharging side of the electric pump and rest of the part of the system when the electric pump transfers the sucked fluid to the other side of the system [the system shows several hydro-generators and pump 202 and therefore, “differential pressure exists” between each hydro-generators] (FIG. 2).
Regarding Claim 17, Leung discloses a method of producing an electrical energy from renewable sources using a fluid, said renewable energy production depends on the natural properties of the said renewable sources [A device for utilizing water flow kinetic energy continuously comprises at least one water pump, at least one flume and plural hydro-generators] (Abstract), said method comprising the following steps: 
connecting a power source [battery] to an electric pump [202] provided in a power generation system [The water pump in accordance with the present invention can be powered by its own battery, or external power source] (¶ [0105]);
 supplying electric power to an electric pump via said power source and starting the electric pump [The water pump in accordance with the present invention can be powered by its own battery, or external power source] (¶ [0105]); 
making a vacuum at one side of the electric pump [202 is a pump and pumps “vacuums”] when the pump sucks the fluid from one side [by side of container B] and discharge it on the other side [discharged to container A] (FIG. 2, ¶ [0064]);
transferring the fluid to a tank [223] that contains fluid at a higher level through a pipe [221], wherein a tank includes a first end and a second send [A, B] (FIG. 2); 
filtering the fluid via a filtering unit [FILTER] said filtering unit is configured to remove the impurities present in said fluid [The filter can be disposed at the flume entry to prevent the fishes or other undesired objects from entering the flume through the flume entry. The protecting device of the filter and other forms of protecting devices can further be applied to protect the turbine assemblies and power generators] (¶ [0063]); 
transporting the said fluid to an inlet port [by 205] of the system, wherein the fluid flows from the high-pressure regions to low-pressure regions of the system, the said vacuum causes the flow of fluid towards the suction side of the system (FIG. 2, ¶ [0064]);
driving a plurality of turbines [220, 219, 217, 216, 214, 213, 211, 210, 208, 207 as shown in FIG. 6A-6D] provided in the system by the force of the fluid striking said plurality of turbines (FIG. 2, FIG. 6A-6D, ¶ [0064], ¶ [0071]); and 
generating electric power via a plurality of generators [220, 219, 217, 216, 214, 213, 211, 210, 208, 207] that are connected to said plurality of turbine [then the water will naturally flow from the upper head end of the flume to a lower tail end to drive the plural hydro-generators disposed on the flume to generate power] (FIG. 2, ¶ [0064]).
Leung further discloses:
the filter can be disposed at the frame entry and other forms of protecting devices can further be applied to protect the turbine assemblies and power generators (¶ [0063]).
Therefore, one of ordinary skilled in the art would recognize that the filter Leung’s filter can be “provided at both ends of the tank” [A or B].
Consequently, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to provide a filter at both ends of the tank [A or B]. One would be motivated to do so to provide additional filters to protect the tanks and the overall system from unwanted objects,
Regarding Claim 18, Leung in view of Ruiz discloses the method as claimed in claim 17 [see rejected Claim 17].
Leung disclose wherein when said fluid is compressible fluid [In order to make the hydroelectric installation of the present invention applicable in a cold environment, the device for utilizing water flow kinetic energy continuously can be further provided with a direct or indirect electric warming equipment or other different equipment such as a thermostatic electronic heat retainer, or added with solvent for preventing the liquid from solidifying, or provided with additional burning furnaces to prevent from the liquid from solidifying] (¶ [0091]), the flow of said fluid is driven at least partially by a force of atmospheric pressure [the fluid flows from a high to low altitude and therefore by “atmospheric pressure”] (FIG. 2).
Regarding Claim 19, Leung in view of Ruiz discloses the method as claimed in claim 17 [see rejected Claim 17].
Leung disclose wherein when said fluid is incompressible fluid, the flow of said fluid is driven at least partially by the combination of atmospheric pressure and water column pressure present inside the tank [the fluid flows from a high to low altitude and therefore by “atmospheric pressure”] (FIG. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832